DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-10, 12-16, 19-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razavi et al. (hereinafter Razavi)(US 2017/0150436) in view of Zhang(hereinafter Zhang)(US 2010/03310133) and Racz et al.(hereinafter Racz)(US 2014/0018098) and Kim et al. (hereinafter Kim)(US 2017/0280415).

Razavi did not teach specifically wherein the location information comprises the first RSTD and at least one of a relative time difference between the first time of measurement and the second time of measurement, or both the first time of measurement and the second time of measurement. However, Zhang teaches in an analogous art wherein the location information comprises the first RSTD and at least one of a relative time difference between the first time of measurement and the second time of measurement, or both the first time of measurement and the second time of measurement(P[0014], set of TDOA measurement data comprises timestamp information indicating the times at which the measurement data was taken; P[0047], UE measure the time difference of arrival between each pair of base stations and returns the measurement information to the eNodeB). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method 
The combination of Razavi and Zhang did not teach specifically wherein the at least one of the relative time difference or both the first time of measurement and the second time of measurement has coarser precision than the first RSTD. However, Racz teaches in an analogous art wherein the time of measurement has coarser precision (P[0053-0054], system frame number is signaled which is an integer between 1 and 1024).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the time of measurement has coarser precision in order to have efficient signaling with reduced upload data size.
 The combination of Razavi , Zhang and Racz did not teach specifically wherein the first time of measurement and the second time of measurement are from different times within a reporting interval. However, Kim teaches in an analogous art wherein the first time of measurement and the second time of measurement are from different times within a reporting interval (P[0228], Umeasuring TOA difference between frames transmitted frm a reference celland a measurement cell and then report the meausremnt information to the reference cell, also P[0213], 0176] ).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the first time of measurement and the second time of measurement are from different times within a reporting interval in order to have wider applicability of the method.

Regarding claim 5, Razavi teaches the method, wherein the reporting location information to the location server for OTDOA positioning of the mobile station uses a Long Term Evolution (LTE) Positioning Protocol (LPP)(P[0015], reported via LPP). 
Regarding claim 6, Razavi teaches the method, wherein the DL signals comprise a positioning reference signal (PRS) for Long Term Evolution (LTE)(P[0003]). 
Regarding claim 7, Razavi in view of Zhang and Racz teaches the method, wherein the at least one relative time difference or both the first time of measurement and the second time of measurement includes units of PRS positioning occasions, units of LTE radio frames, units of LTE subframes, a count of system frame number wraparound occasions, a Global Positioning System (GPS) time, a Global Navigation Satellite System (GNSS) time, a Coordinated Universal Time (UTC), or a combination of thereof(Razavi: P[0160]; Zhang: P[0014], timestamp information based on global navigational satellite system timing data). 
Regarding claim 8, Razavi in view of Zhang teaches the method, wherein the location information further comprises at least one additional TOA measurement for at least one of the reference cell and the neighbor cell and a third time of measurement for the least one additional TOA measurement(P[0012], multiple eNBs; Zhang: P[0099], drift between the time bases from the first and third base station; this process can be repeated for additional base stations). 
measured from the reference cell at the first time of measurement and a third TOA measurement of a third DL signal measured from the second neighbor cell at a third time of measurement; wherein the location information further comprises the second RSTD and at least one of a relative time difference between the first time of measurement and the third time of measurement, or both the first time of measurement and the third time of measurement (Razavi: P[0073]; Zhang: P[0099], drift between the time bases fro the first and third base station; this process can be repeated for additional base stations). 
	Claims 10, 12-15 are rejected for the same reason as set forth in claims 1, 4, 7-9 respectively.
	Claims 16, 19-24 are rejected for the same reason as set forth in claims 1, 4-9 respectively.
	Claims 25, 27-30 are rejected for the same reason as set forth in claims 1, 4, 7-9 respectively.
Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are moot in view of new grounds of rejection. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647